Title: From George Washington to John Hancock, 10 April 1777
From: Washington, George
To: Hancock, John



Sir
Morris town April the 10th 1777

I was just now honored with your Letter of the 9th Instant, covering Sundry Resolutions of Congress. Those for regulating the Hospital and medical department, I trust, will prove of the most salutary consequences. It is only to be regretted, that this necessary and liberal institution had not been gone into and compleated at an earlier period.
The Honors Congress have decreed to the memory of Generals Warren and Mercer, afford me the highest pleasure. Their character and merit had a just claim to every mark of respect, and I heartily wish, that every Officer of the United States, emulating their virtues, may by their Actions secure to themselves, the same right to the grateful Tributes of their Country.

Since writing to you Yesterday, I have received further intelligence of the Enemy’s preparations in York indicating a movement before long. It is contained in the inclosed Letter No. 1 and corroborates the Opinion I have long entertained, that they would make a push against Philadelphia. The Tory Regiments mentioned, we are told, are at Heckensec & are about Five Hundred strong, exclusive of a Company of Highlanders which is with them.
The inclosed Letter from Le Chevalier Count of Vrecourt came to hand this morning, and which I have thought proper to transmit to Congress that they may consider his case and adopt such measures respecting him, as his character & testimonials deserve. I never heard of him before, but if he is a skilful Engineer, he will be extremely usefull and should be employed, though he may not understand our Language. At this time we have not One with the army, nor One to join it of the least reputation or pretensions to skill. If this Gentleman came in consequence of an Agreement with Dr Franklin and brought credentials from him, I should suppose him to be acquainted with what he was recommended for.
The Cartel proposed to be settled & so long in Agitation, is not accomplished yet. The last meeting, on that business, was the 2 Instant, when nothing was done—nor is a further interview appointed respecting it. I have transmitted a Copy of Lord Cornwallis’s Letter which came out the next day with that of the paper alluded to by him, which Mr Harrison refused to receive from Colo. Walcot, and of my Answer to the latter in a Letter to Genl Howe. The Objections or Articles mentioned by Colo. Walcot were those Genl Greene had with him & which he left when he came from Philadelphia. The Original I have by me. Those points were insisted on again and rejected, and a tender made of the paper by Colo. Walcot which he brought with him prepared.
I have appointed John Wilkens, John Steel, Mathew Irvine & Samuel Kersley, Esqrs. Captains of Companies to be raised by them in consequence of the recommendation of Genl Armstrong. As the Interest of those Gentlemen lies in Pensylvania cheifly, and it would be drawing money from the pay master here to carry to Philadelphia, supposing there was a Supply in the Chest, which is not the case, I shall be obliged by Congress’s ordering Six hundred Dollars to be advanced to each of them on account of the recruiting service, the first of whom I immagine is in Philadelphia. If this requisition can be complied with, he I presume will give notice to the rest, or if Genl Armstrong is informed of it, he will do it. I have the Honor to be with great respect Sir Yr Most Obedt Sert

Go: Washington

